Citation Nr: 0911475	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-16 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as due to an in-service personal 
assault.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1966 to April 1970 
and from March 1973 to January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claim of service 
connection for PTSD.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in St. 
Petersburg, Florida in November 2008.  A written transcript 
of the hearing was prepared and a copy of that transcript has 
been incorporated into the record.  


FINDINGS OF FACT

1.  There is no credible evidence to corroborate the 
occurrence of the Veteran's claimed in-service trauma or 
sexual assault.  

2.  The Veteran does not have PTSD as a result of his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD, to include as 
due to an in-service personal assault, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in March 2005 and March 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The March 2005 letter provided the Veteran with a PTSD 
questionnaire.  The March 2006 letter provided the Veteran 
with information on how to establish a claim based on in-
service personal assault, and it provided the Veteran with 
the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned).  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim because there is no evidence to satisfy 
the second McLendon criteria discussed above.  Specifically, 
there is no evidence to support the Veteran's claim of an in-
service traumatic event or personal assault.  Therefore, a 
medical examination would serve no useful purpose in this 
case, since the requirement of an in-service disease or 
injury to establish a service connection claim cannot be met 
upon additional examination.  The Veteran was not prejudiced 
by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records, as well as the records of the Veteran's 
outpatient treatment with VA.  Copies of the Veteran's 
private medical records, as well as his Social Security 
Administration (SSA) records, have also been incorporated 
into the record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations 

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

In this case, the Veteran's PTSD claim is based on an alleged 
in-service personal assault.  Because of the personal and 
sensitive nature of a personal assault, many incidents are 
not officially reported.  This creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the Veteran has 
alleged.  Therefore, evidence from sources other than the 
Veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999); see also 38 C.F.R. § 3.304(f).  

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  

Facts and Analysis 

The Veteran contends that he is entitled to service 
connection for PTSD, as a result of witnessing traumatic 
events in service, as well as being a victim of inappropriate 
sexual contact.  Specifically, in a letter received by VA in 
April 2005, the Veteran reported being traumatized when he 
witnessed the straps break on a pallet of coffins being 
loaded into an aircraft, resulting in the coffins falling 
onto the tarmac.  

Also, in a letter received by VA in April 2006, the Veteran 
reported two specific incidents of inappropriate sexual 
content.  First, the Veteran described an incident involving 
him and another sergeant.  According to the Veteran, the 
sergeant reached under his bed sheets while he was sleeping 
and placed a puppy between his legs, touching him 
inappropriately.  The Veteran also described a second 
incident, in which he had sexual contact with a sergeant on 
three separate occasions under the ruse of swimming lessons.  
The Veteran also reported that he did not report the 
incident.  

As noted above, service connection requires a medical 
diagnosis of PTSD, as well as corroboration of the Veteran's 
claimed in-service stressors, and an opinion linking the 
Veteran's PTSD with the stressor(s).  38 C.F.R. § 3.304(f).  
In this case, the Veteran's stressors have not been verified.  
Additionally, while the Veteran was assigned a diagnosis of 
PTSD that was linked to an in-service sexual assault, this 
opinion is not reliable, and is insufficient to establish 
that the Veteran has PTSD related to his military service.  

According to March 2008 and November 2008 VA outpatient 
treatment records, the Veteran was assigned a diagnosis of 
PTSD.  These records indicate that these diagnoses were based 
on the Veteran's description of sexual attacks he suffered 
while in the military.  The record makes no mention of any 
corroborating evidence having been provided to the VA 
psychiatrists when making these decisions.  Therefore, and as 
discussed below (regarding the lack of corroborating 
contemporaneous evidence), the Veteran's diagnosis of PTSD is 
based solely on his recitation of history.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  

Specifically, a comprehensive review of the Veteran's service 
medical and personnel records, as well as the Veteran's post-
service VA treatment records, reveals no corroborating 
evidence of in-service sexual assault.  The Board is aware 
that it is not uncommon for service records to lack such 
evidence, but the records also fail to reveal medical 
treatment that would be consistent with such an assault or 
behavioral changes as described above.  

The Veteran's medical records are silent as to any treatment 
for depression, worry, or any other residuals of a traumatic 
event or personal assault.  Since the Veteran served for two 
distinct periods of service, there are two separation 
examinations of record.  The first such examination, dated 
April 1970, indicates that the Veteran's psychiatric 
condition was found to be normal at the time of separation.  
The Veteran also reported in his report of medical history 
accompanying this examination that he did not then, nor had 
he ever, suffered from frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  The Veteran was afforded an 
additional separation examination in January 1975.  Again, 
the Veteran's psychiatric condition was found to be normal 
upon examination.  Likewise, the Veteran again indicated that 
he did not then, nor had he ever, suffered from frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  Therefore, the medical evidence does 
not suggest that the Veteran suffered from a traumatic event 
or assault during his service.  

The Veteran's service personnel records also do not suggest 
he suffered from any behavioral changes during his military 
service.  According to a performance review for the period of 
May 1966 to May 1967, the Veteran received a 10 out of 10 
when rated for factors such as behavior and learning ability.  
The Veteran was noted to perform all of his duties in an 
intelligent and enthusiastic manner.  A performance review 
for the Veteran's time in Vietnam from July 1967 to September 
1967 noted that the Veteran received a "well done" for his 
performance in Vietnam.  Further, he was commended for his 
willingness to help and his attitude toward others.  These 
records do not suggest behavioral changes in the Veteran.  

Subsequent performance reviews spanning from May 1967 to 
September 1974 all express positive behavior from the 
Veteran.  The Veteran is described throughout his service as 
outstanding, reliable, and pleasant.  In May 1968 he was 
described as an "asset," and it was recommended that he be 
afforded additional responsibilities.  In his last 
performance review for the period of September 1973 to 
September 1974, the Veteran was noted to have a "sense of 
responsibility uncommon with his peer group" and he was 
described as having a "very high level of mission 
reliability."  These records establish that the Veteran was 
an exemplary serviceman during his service and do not suggest 
that the Veteran underwent a traumatic event or a personal 
assault that resulted in depression, anxiety, sadness or any 
other behavioral changes during either period of his active 
service.  

In fact, the only records reflecting negatively on the 
Veteran are a January 1966 record in which the Veteran was 
fined fifteen dollars for speeding and a December 1974 record 
in which the Veteran failed to report to his appointed place 
of duty.  The Veteran noted that as a single parent, he had 
to stay home and care with his 4 year old son who was ill.  
The Veteran subsequently requested and was afforded a 
hardship/dependency discharge in January 1975 because he was 
a single parent.  There is no indication that the Veteran was 
discharged for a deterioration in his performance or 
behavior.  

Additional post-service medical and psychiatric records 
(other than those discussed above) also do not suggest that 
the Veteran suffers from a psychiatric disorder that is 
related to his military service.  The first evidence of 
psychiatric treatment is dated 1990.  There is no reference 
to the Veteran's military service, and he was noted to have 
suffered a single episode of major depressive disorder due to 
his life circumstances.  According to a July 2000 private 
psychiatric evaluation, the Veteran reported that his current 
psychiatric problems began in 1997.  The Veteran did not 
mention his military service during this treatment.  A 
January 2001 private psychiatric treatment note diagnosed the 
Veteran with major depressive disorder, but again, there was 
no suggestion that this was in any way related to trauma 
witnessed, or assault experienced, during the Veteran's 
military service.  A private psychiatric treatment note from 
December 2005 noted that the Veteran was being ruled out for 
PTSD, but his primary issues were related to his Axis II 
diagnosis.  In February 2006, the Veteran was assigned an 
Axis II diagnosis of a personality disorder.  

VA also received letters from a private mental health 
counselor named D.B.W.  In a March 2001 letter, the counselor 
noted that the Veteran suffered from depression, nervousness 
and anxiety.  The counselor related this to stress from the 
Veteran's work which was exacerbated by the Veteran's chronic 
medical problems.  The counselor reiterated this in a letter 
received by VA in July 2005, in which it was noted that the 
Veteran had been under the counselor's care from November 
1997 to April 1999 for psychotherapy due to the Veteran's 
employment.  The counselor never mentioned the Veteran's 
military service as a contributing factor to the Veteran's 
psychiatric condition.  

The Veteran also sought psychiatric treatment with VA during 
the last decade.  According to a December 2001 VA psychiatric 
outpatient treatment note, the Veteran was suffering from 
major depressive disorder with a social phobia.  The Veteran 
was also assigned an Axis II diagnosis of avoidant and 
dependant traits.  The record does not suggest a relation to 
the Veteran's military service.  In fact, according to a 
February 2002 VA outpatient treatment note, the Veteran 
explicitly denied having ever experienced military sexual 
trauma in the past.  This is supported by a subsequent VA 
psychiatric consult in May 2002, in which the Veteran's 
diagnosis of major depression, exacerbated by situational 
stressors, was again not related to the Veteran's military 
service.  

In March 2003, the Veteran was afforded a VA examination for 
mental disorders (except PTSD and eating disorders).  The 
Veteran reported having problems with anxiety and depression 
for the last 15 years.  The Veteran reported everyday of his 
life being "dull and plain" since he retired early from his 
profession.  The Veteran did not report a history of military 
sexual abuse, or military trauma, as a contributing factor of 
his depression and anxiety.  

The record also contains a letter from November 2007 
indicating that the Veteran had expressed interest in the 
military sexual trauma survivor's group with VA.  Subsequent 
treatment records indicate that the Veteran attended multiple 
meetings with the group, where he reported his sexual trauma.  

VA also received a letter from a friend of the Veteran in 
July 2006.  According to the author, he had known the Veteran 
for 9 years.  He reported that the Veteran had confided in 
him about his in-service sexual assaults.  However, the fact 
that the Veteran is now reporting a sexual trauma is not 
sufficient evidence - given the lack of any contemporaneous 
evidence showing behavioral changes and the like - to 
establish that the Veteran was in fact a victim of an assault 
in the 1960s.  VA has received no further lay evidence in 
support of the Veteran's claim of an in-service personal 
assault.  
	
As noted, the Veteran has also suggested that his PTSD is a 
result of an in-service incident in which he witnessed 
coffins fall onto the tarmac while being loaded into an 
airplane.  According to the Veteran's list of stressors 
received by VA in April 2005, the Veteran reported having an 
emotional breakdown after witnessing this event.  The Veteran 
reported that he was allowed to leave his duty station early 
and had to undergo counseling with the chaplain.  

The preponderance of the evidence does not support the 
Veteran's contention.  As previously discussed, the Veteran's 
service medical records and personnel records indicate that 
his behavior and performance were exemplary during his 
military service.  These records do not suggest that the 
Veteran suffered any sort of breakdown during service, or 
that he had any other behavioral changes.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's of entitlement to 
service connection for PTSD must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as due to an in-service personal 
assault, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


